Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing Objections
The drawings are objected to because, inter alia, the drawings are inconsistent with the specification.  Please see 37 CFR 1.121(e).  For example, the specification as seen in Pub. No. 20210139105 (Pub.’105) of this application at ¶ 155 describes the seal member 43A being made of a non-metallic material such as an elastic member, e.g., rubber.  However, e.g., FIG. 10 shows that the seal member 43A being made of metal in accordance with drawing symbols for draftsperson in MPEP § 608.02(IX).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings
will not be held in abeyance.
Specification Objections
1.	The disclosure is objected to because of the informalities such as inconsistency between the specification and the drawings.  For example, the specification (Pub.’105 ¶ 163) describes: 
As seen in FIG. 4, the accommodating part 44 includes a first inner surface 60 and a second inner surface 62. In this embodiment, the power-supply accommodating part 44P includes the first inner surface 60. The power-supply accommodating part 44P includes the second inner surface 62.  (Bold and emphases added)
  
However, FIG. 4 does not show reference number 60.  Appropriate correction is required.
2.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-19 are objected to because of the informalities such as typographical or grammatical error.  For example, the recitation “a power-supply accommodating part provided at least one of the main body and the attachment member” in lines 5-6 of claim 1 should have been changed to, e.g., “a power-supply accommodating part provided in at least one of the main body and the attachment member.”  Appropriate correction is required.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (hereinafter “BRI”) using the plain meaning of the claim language in light of the specification as it would be understood by a person having ordinary skill in the art (PHOSITA).  The BRI of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-
prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are “attachment member” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (a) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (b) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	The term “area” in claims 1-7 is a subjective term.  As noted, the plain meaning (MPEP § 2111.01) of the term “area” is “the surface included within a set of lines specifically: the number of unit squares equal in measure to the surface” or “a part or section within a larger place: region” as seen in merriam-webster.com/dictionary attached.  Thus, applying BRI standard, the PHOSITA may envision numerous sets of lines or numerous regions within the first inner surface 60 and these sets of lines or regions may define numerous areas in, e.g., FIG. 14 (Pub.’105 ¶ 181).  It is unclear which area within a full spectrum of possible areas unillustrated in FIG. 14 is “a first area” covered by claim 1.  Whether a particular first area is covered by claim 1 would depend upon the unrestrained, subjective selection of the set of lines or region of a particular individual purported to be practicing the invention.  Similar indefiniteness is seen for the terms “insertion opening area,” “second area,” “third area,” etc.  Please see In re Packard, 110 USPQ2d 1785 (Fed. Cir. 2014); MPEP §§ 2173.02(I) and 2173.05(b)(IV).  
b.	The term “area” in claims 1-7 is indefinite because the claims and/or the specification provides no clear guidance as to what method or objective standard is used to define or calculate the claimed area.  See the terms such as “slope” in Dow Chem. Co. v. NOVA Chems. Corp., 115 USPQ2d 2024 (Fed. Cir. 2015) citing “molecular weight” in Teva, 789 F.3d at 1341, 1344-1345; “scored flexural strength” in non-precedential Pacific Coast Building v. CertainTeed Gypsum Inc., Case No. 19-1524, Fed. Cir. 6/30/2020; and “passive link” in Infinity Computer Products, Inc. v. Oki Data Americas, Inc., Case No. 2020-1189, Fed. Cir. 2/10/2021. 
c.	The term “reference plane” in claims 1-7 is a subjective term.  As noted, the plain meaning of the term “reference plane” is:
A reference plane is a plane in 3D space used as the workspace for drawing and the basis for other interactive actions. The initial reference plane is the XY plane (or ground plane). The reference plane may be one of the three Cartesian planes (XY, YZ, ZX), or it may be a custom plane.  (Bold and emphases added)

as seen in Google Search attached.  Thus, applying BRI standard, the PHOSITA may envision numerous different reference planes that are unillustrated in FIGS. 4, 10, 16-17, etc. (Pub.’105 ¶ 164 et seq.) because, in the context of Applicant’s specification, the reference plane RP11 shown in the drawings is not-limited or exhaustive.  See, e.g., the statement “However, the relationship between the reference plane RP11 and the axial direction D2 is not limited to this embodiment” in Pub.’105 ¶¶ 165-166. It is unclear which reference plane within a full spectrum of possible reference planes not shown in FIGS. 4, 10, 16-17, etc. is “a reference plane” covered by the claims.  Whether a particular reference plane is covered by claims 1-7 would depend upon the unrestrained, subjective selection of a particular individual purported to be practicing the invention.  See MPEP § 2173.05(b)(IV).  
d.	The term “plane” in the limitation “insertion opening plane” in claims 1-7 is a subjective term.  As noted, the plain meaning of the term “plane” is “a surface in which if any two points are chosen a straight line joining them lies wholly in that surface” as seen in merriam-webster.com.dictionary or “a flat surface that extends indefinitely in all directions” as seen in Google Search attached.  Thus, under BRI, based on, e.g., FIG. 17 (Pub.’105 ¶ 185 et seq.), the PHOSITA may envision numerous different insertion opening planes defined by different set of
two points or flat surfaces extending infinitely in different directions.  It is unclear which insertion
opening plane within a full spectrum of possible insertion opening planes is covered by the claims.  Whether a particular insertion opening plane is covered by the claims would depend upon the unrestrained, subjective selection of a particular individual purported to be practicing the invention.  See MPEP § 2173.05(b)(IV) supra. 
e.	The term “reference plane” or “insertion opening plane” in claims 1-7 is indefinite because the claims and/or the specification provides no clear guidance as to which/what method or objective standard is used to define the claimed reference plane or insertion opening plane.  See the terms such as “slope,” “molecular weight,” “scored flexural strength” and “passive link” supra. 
f.	It is unclear whether the parenthetical phrase in the recitation “the holder is provided to the attachment member (as a one-piece unitary member with the attachment member)” (emphases added) in claim 16 positively claims or requires the holder 57 and the attachment member 55 being formed as one-piece unitary member or not.
g.	The term such as “contactable” in claim 8 is vague and indefinite in the sense that
things which may be done are not required to be done.  For example, the second and third inner surfaces are contactable, but are not required structurally to be contacted with the power supply. See the terms “crimpable” in In re Collier, 158 USPQ 266 (CCPA 1968), “discardable” in Mathis v. Hydro Air Industries, 1 USPQ2d 1513, 1527 (D.C. Calif. 1986), “removable” in In re Burke Inc., 22 USPQ2d 1368, 1372 (D.C. Calif. 1992), and “comparable” in Ex parte Anderson, 21 USPQ2d 1241, 1249 (BPAI 1992) cited in MPEP 2173.05(b).
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1, 2, 4, 6, 10-11, and 13-19, as best understood, are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cahan et al.  (US 20190210691 cited in copending Application 16683212 and Applicant’s IDS).
Claim 1
Cahan teaches an electric device for a human-powered vehicle, the electric device comprising:
an accommodating structure (212; FIGS. 12, 15-21; ¶ 97 et seq.) including a main body (104, FIG. 12, ¶ 97 et seq.);
an attachment member (254; FIG. 12; ¶ 97) configured to be attached to the main body (104), and
a power-supply accommodating part (224, 252; FIG. 12; ¶ 97) provided in at least one of the main body (104) and the attachment member (254) so as to accommodate a power supply (228), the power-supply accommodating part (224, 252) including an insertion opening (252, FIGS. 12, 18-19, ¶ 101 et seq.) and a first inner surface (FIGS. 12 and 19, see Appendix hereinafter “Ap.”), the first inner surface (252) extending along a reference plane (Ap.) and having a first outline (Ap.) defining a first area (Ap.) as viewed in a direction perpendicular to the reference plane (252), the insertion opening (252) extending along an insertion opening plane non-parallel to the reference plane, the insertion opening (252) having an opening outline (Ap.) defining an insertion opening area (Ap.) as viewed in a direction perpendicular to the insertion opening plane (Ap.), the first area (Ap.) being larger than the insertion opening area (Ap.). 
As noted, claim 1 calls for “a power-supply accommodating part provided at least one of the main body and the attachment member.”  Cahan teaches the power-supply accommodating part (224, 252) provided in the main body (104).  Thus, claim 1 is anticipated by Cahan.  Put differently, claim 1 is anticipated by Cahan because the drawings of Cahan (e.g., FIG. 19) clearly show the structures as claimed. See In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972) cited in MPEP § 2125. 
Alternatively, assuming arguendo that Cahan does not teach the sizes or dimensions such as the first area being larger than the insertion opening area, Cahan teaches the invention substantially as claimed except the claimed sizes or dimensions.    However, Applicant has not shown that the claimed sizes/dimensions are critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation) cited in MPEP § 2144.05(II)(A). 
To change the sizes/dimensions of Cahan’s first area and insertion opening area as claimed would have been an obvious choice by performing routine experimentation.  See stare decisis regarding changes in size or proportion in MPEP § 2144.04(IV)(A).  See also Ohio Willow Wood Co. v. Alps South, LLC, 108 USPQ2d 1745 (Fed. Cir. 2013); and unpublished K-Swiss Inc. v. Glide N Lock GmbH, Fed. Cir., No. 2013-1316, 4/23/14. 
Claim 2
Cahan’s insertion opening area (Ap.) defines a first length (Ap.) and a second length (Ap.),
the first length (Ap.) is defined in a first length direction parallel to the reference plane (Ap.), the
 second length (Ap.) is defined in a second length direction perpendicular to the first length direction, and the first length (Ap.) is longer than the second length (Ap.).   See In re Mraz and In re Aller supra.
Claim 4
Cahan’s power-supply accommodating part (224, 252) includes an accommodating space (Ap.) and a second inner surface (Ap.) spaced apart from the first inner surface (Ap.), the second inner surface (Ap.) extends along the reference plane (Ap.) and faces towards the first inner surface (Ap.), and the accommodating space (Ap.) is at least partly defined between the first inner surface (Ap.) and the second inner surface (Ap.).  See In re Mraz and In re Aller supra.
Claim 6
The power-supply accommodating part (224, 252) includes a third inner surface (Ap.)
extending between the first inner surface (Ap.) and the second inner surface (Ap.), the  accommodating space (Ap.) is at least partly defined by the first inner surface (Ap.), the second inner surface (Ap.), and the third inner surface (Ap.), and the third inner surface (Ap.) includes a facing part (FIG. 19) facing toward the insertion opening (Ap.)
Claim 10
The power-supply accommodating part (224, 252) is provided to the main body (104) as shown in FIG. 12.
Claim 11
The attachment member (254; FIGS. 11-12, 17; ¶ 97) is movably coupled to the main body (104) between an open position (FIG. 12) and a closed position (FIG. 17), the attachment member (254) is configured to allow the power supply (228) to be removed from the power-supply accommodating part (230, 254) in an open state (FIGS. 15-16) where the attachment member (254) is in the open position (FIG. 12), and the attachment member (254) is configured to close the insertion opening (252) in a closed state (FIG. 17) where the attachment member (254) is in the closed position.   Ibid. ¶ 97 et seq.
Claim 13
The accommodating structure (212, FIG. 12) includes a holder (220) configured to at least partly receive the power supply (228) and configured to be arranged in the power-supply accommodating part (224, 252).
Claim 14
The holder (220) is a separate member from the main body (104, FIG. 12).
Claim 15
The holder (220) is a separate member from the attachment member (254, FIG. 12).
 Claim 16
The holder (220) is provided to the attachment member (254) (as a one-piece unitary
member with the attachment member, 15 254 as seen in, e.g., FIGS. 12-13, 15).
Claim 17
A fastener (226, FIG. 12) is configured to fasten the attachment member (254) to the main
body (104) to be removable from the main body (104) without damage.
Claim 18
Cahan teaches (id. ¶ 97): “[t]he cover 222 can include an elastomeric O-ring or gasket 232 around its periphery to create a moisture and contaminant proof seal against the case 220 or the housing 104 when installed.” (Emphasis added).  See also ¶ 100.
In addition, Cahan teaches (id. ¶ 99): 
“During assembly, the second cavity 242, which faces into the recess 224 of the housing 104, is filled with an epoxy that acts to both secure the contacts 234, 238 and wires 210 in place and to create a seal that prevents water and other contaminants from reaching the contacts, the battery 228, the battery receptacle 230, and the interior of the wires 210. This epoxy seal could similarly be provided via a cover piece that is attached to the second cavity 242 via plastic welding, fasteners, adhesive, or another suitable means.  (Emphases added)

Thus, Cahan teaches the seal member (232 (FIG. 15) or the epoxy seal in the second cavity 242 (FIG. 15)) configured to be provided between the main body (104) and the attachment member (254) in a state where the attachment member (254) is attached to the main body (104).
 Claim 19
Cahan’s electric device comprises at least one of an operating member (102, 112; FIG. 1) and an operated member (108).  Ibid. ¶ 74 et seq.
5.	Claims 3, 5 and 12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Cahan.
Claim 3
Cahan’s power-supply accommodating part (224, FIG. 12) has a third length (Ap.) defined in a third length direction non-perpendicular to the first length direction (Ap.) and non- parallel to the reference plane (Ap.), and the third length (Ap.) is longer than the second length (Ap.). 
Cahan teaches the invention substantially as claimed.  However, Cahan does not teach the third length direction perpendicular to the first length direction and parallel to the reference plane.
It would have been obvious to the PHOSITA at the time of filing of the application to rearrange Cahan’s third length direction to be perpendicular to the first length direction and parallel to the reference plane because shifting or changing the position of the third length direction would not have modified the operation of Cahan’s device.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) cited in MPEP § 2144.04.
Claim 5
Cahan teaches the second inner surface (FIG. 19, Ap.) having a second outline defining a second area (Ap.) as viewed in the direction perpendicular to the reference plane (Ap.).  
In summary, Cahan teaches the invention as claimed except the second area being larger than the insertion opening area.  However, Applicant has not shown that the claimed sizes/dimensions are critical.  See In re Aller supra. 
To change the sizes/dimensions of Cahan’s second area and insertion opening area as claimed would have been an obvious choice by performing routine experimentation.  See stare decisis regarding changes in size or proportion in MPEP § 2144.04(IV)(A).
Claim 12
As noted, Cahan explicitly teaches or suggests in ¶ 97:
In this example, referring to FIGS. 12, 15, and 16, the battery unit 212 includes a battery case 220 and a battery cover 222. The battery case 220 is received in a recess 224 in the housing 104 and is fixedly attached to the housing via fasteners. In this example, the battery case 220 is fastened to the housing via screws 226, but could similarly be attached to the housing via snap features, adhesive, or another suitable means. (Bold and emphases added)

Cahan’s another suitable means broadly includes a pivotally coupling for attaching the attachment member (230, 254) to the housing/main body (104) so as to be movable between the open position and the closed position.
It would have been obvious to the PHOSITA at the time of filing of the application to substitute Cahan’s fasteners by an art recognized equivalence coupling such as the pivotally coupling for the same purpose of attaching Cahan’s attachment member to Cahan’s main body so as to be movable between the open position and the closed position as explicitly taught or suggested by Cahan.  See MPEP § 2144.06.
Nonstatutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions
of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claim 1, as best understood, is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16683212 (Appl.’212) published as Pub. No. US 20210144453 (Pub.’453).  Although the claims at issue are not identical, they are not patentably distinct from each other because Applicant apparently used a slightly different terminology in order to claim the same or substantially the same invention.  See In re Griswold, 365 F.2d 834, 150 USPQ 804 (CCPA 1966) cited in MPEP § 804.02, and the comparison of claim 1 of this application and claim 13 of Appl.’212 below.
	      Common		     	      	This Appl.’206		 Appl.’212
				accommodating structure 43		base member 12 						main body 54
attachment member 55	
power-supply accommodating part 44P
									circuitry 42
reference plane RP11
								additional reference plane RP12
insert opening 56
first inner surface 60
first outline OL11
first area AR11
insert opening plane RP14
opening outline OL14
insertion opening area AR14
Although claim 1 of this application claims an accommodating structure 43 (FIG. 5) including a main body 54 and an attachment member 55, meanwhile, claim 13 of Appl.’212 calls for a base member 12 (FIG. 1); however, the base member 12 claimed in Appl.’212’s inherently has the accommodating structure 43 including the main body 54 and the attachment member 55 as evidenced by, e.g., FIG. 1 of Appl.’212 and the specification disclosure of Appl.’212 as seen in Pub.’453, ¶ 134 et seq.  Similarly, although claim 13 of Appl.’212 claims a circuitry 42 and an additional reference plane RP12; however, the electric device 10 claimed in this application inherently or implicitly includes the circuitry 42 and additional reference plane RP12 as evidenced by, e.g., FIGS. 5 and 11 of this application and the specification disclosure of this application as seen in Pub.’105, ¶ 136 et seq.  See the meaning of open-ended term “comprising” in claim 1 of this application and claim 13 in Appl.’212 in MPEP § 2111.03. 
	It would have been obvious to the PHOSITA at the time the application was filed to form
the electric device claimed in claim 1 of this application comprising  the accommodating structure, main body, attachment member, etc. as implicitly taught or suggest by claim 13 of Appl.’212.  See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 625 F.3d 719; 96 USPQ2d 1830 (Fed. Cir. 2010); unpublished In re Hitachi Metals, Ltd., Fed. Cir., No. 2014-1690, 3/17/15; and AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014) cited
in MPEP §§ 804 and 804.02. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
3.	Claim 1, as best understood, is alternatively provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Appl.’212 in view of De Perini (US20080210046). 
Claim 1 of this application and claim 13 of Appl.’212 substantially claimed the same invention as seen in the comparison above.  However, claim 1 of this application further claims an accommodating structure 43 (FIG. 5) including a main body 54 and an attachment member 55, meanwhile, claim 13 of Appl.’212 does not.
De Perini teaches an accommodating structure 2, 30 (¶¶ 65, 96 et seq.) including a main
body 2 and an attachment member 31 in order to, inter alia, accommodate a circuitry 46-48 (FIG.
1, ¶ 174 et seq.).  
It would have been obvious to the PHOSITA at the time of filing of the application to form the accommodating structure including the main body and the attachment member in order to, inter alia, accommodate the circuitry in the electric device claimed in claim 13 of Appl.’212 as taught or suggested by De Perini.  The formation of the accommodating structure in the electric device claimed in claim 13 of Appl.’212 would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
This is a provisional nonstatutory double patenting rejection.
4.	Claims 1, 4 and 19, as best understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8 and 10-12 of copending Application No. 16683200 (Appl.’200) published as Pub. No. US 20210139102 (Pub.’102).  Although the claims at issue are not identical, they are not patentably distinct from each other because Applicant apparently used a slightly different terminology in order to claim the same or substantially the same invention.  See In re Griswold supra and the comparison of claims 1, 4 and 19 of this application and claims 1, 7-8 and 10-12 of Appl.’200 below.
	      Common		     	      	This Appl.’206		       Appl.’200
accommodating structure 43 			(cl. 1)			  	(cl. 1)
					main body 54 (cl. 1)
base member 12 (cl. 1) 		first end portion 16 (cl. 1)
second end portion 18 (cl. 1)
attachment member 55 (cl. 1)	
power-supply accommodating part 44P        	(cl. 1)				(cls. 7, 8) 
power supply 40				(cl. 1)				(cl. 1)	
										circuitry 42 (cl. 1)
reference plane RP11				(cl. 1)				(cl. 8)	
							           additional reference plane RP12 (cl. 8)
insert opening 56				(cl. 1)				(cl. 10)
first inner surface 60				(cl. 1)				(cl. 12)
first outline OL11 (cl. 1)
first area AR11 (cl. 1)
insert opening plane RP14 (cl. 1)
opening outline OL14 (cl. 1)
insertion opening area AR14 (cl. 1)
accommodating space 52		(cl. 4)					(cl. 11)
operating member 14			(cl. 19)					(cl. 1)
Although claims 1, 4 and 9 of this application claim, e.g., the accommodating structure 43, main body 54, attachment member 55, first outline OL11, first area AR11, etc., meanwhile, claims 1, 7-8, 10-12 of Appl.’200 do not; however, the operating device 10 claimed in Appl.’200 inherently comprising the accommodating structure 43, main body 54, attachment member 55, first outline OL11, first area AR11, etc. as evidenced by, e.g., FIG. 1 of Appl.’200 and the specification disclosure of Appl.’200 as seen in Pub.’102, ¶ 151 et seq.  Similarly, although claims 1, 7-8, 10-12 of Appl.’200 claim, e.g., the circuitry, additional reference plane, etc., however, the electric device 10 claimed in this application inherently or implicitly includes the circuitry, additional reference plane, etc. as evidenced by, e.g., FIGS. 5 and 11 of this application and the specification disclosure of this application as seen in Pub.’105, ¶ 136 et seq.   See open-ended term “comprising” in claim 1 of this application and claim 1 in Appl.’200 in MPEP § 2111.03. 
	It would have been obvious to the PHOSITA at the time the application was filed to form
the electric device claimed in claims 1, 4 and 19 of this application as implicitly taught or suggest by claims 1, 7-8, 10-12 of Appl.’200.  Sun Pharm. Indus., Ltd.; In re Hitachi Metals, Ltd.; and Abbvie Inc. supra. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
5.	Claims 1, 4 and 19, as best understood, are alternatively provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, 10-12 of copending Appl.’200 in view of De Perini. 
Claims 1, 4 and 19 of this application and claims 1, 7-8, 10-12 of Appl.’200 substantially claimed the same invention as seen in the comparison above.  However, claims 1, 4 and 19 of this application further claim, e.g., an accommodating structure 43 (FIG. 5) including a main body 54 and an attachment member 55, meanwhile, claims 1, 7-8, 10-13 of Appl.’200 do not.
De Perini teaches an accommodating structure 2, 30 (¶¶ 65, 96 et seq.) including a main
body 2 and an attachment member 31 configured to accommodate a circuitry 46-48 (¶ 174).
It would have been obvious to the PHOSITA at the time of filing of the application to form the accommodating structure including the main body and the attachment member configured to  accommodate the circuitry in the electric device claimed in claims 1, 7-8, 10-12 of Appl.’200 as taught or suggested by De Perini.   KSR.  
This is a provisional nonstatutory double patenting rejection.
Indication of Allowable Subject Matter
Upon filing of proper terminal disclaimers, claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pasqua (US 20180001960) teaches an electric device comprising an accommodating structure (26; FIGS. 4, 8 and 12-13; ¶ 111 et seq.), an attachment member (32), a power-supply accommodating part (54), and a power supply (24).  Ibid. claims 1-19.
Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner 
should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner
can normally be reached on Monday – Friday, 9:00 AM ET – 5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINH LUONG/Primary Examiner, Art Unit 3656